        Case 1:20-cv-00374-DCN-CWD Document 25 Filed 08/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


      ELIZABETH A.M.,                            Case No. 1:20-cv-00374-DCN-CWD

           Petitioner,                           ORDER

           v.

      ANDREW SAUL, Acting Commissioner
      of Social Security

           Respondent.


         On March 16, 2017, Petitioner Elizabeth A.M. filed an application for Disability

Insurance Benefits with the Social Security Administration. Petitioner’s application was

denied. After exhausting her administrative remedies, Petitioner sought the Court’s review.

         On July 2, 2021, United States Magistrate Judge Candy W. Dale issued a Report

and Recommendation in this matter. Dkt. 24. Pursuant to statute, Judge Dale gave the

parties fourteen (14) days to file written objections to the Report and Recommendation. 28

U.S.C. § 636(b)(1). None were filed.

         Having thoroughly reviewed the Report and Recommendation, and no objections

having been filed, the Court accepts Judge Dale’s Report and Recommendation in its

entirety and enters the following order consistent with the same.

///

///

///



ORDER – 1
    Case 1:20-cv-00374-DCN-CWD Document 25 Filed 08/17/21 Page 2 of 2




                                      ORDER

     IT IS HEREBY ORDERED:

  1. The Report and Recommendation entered on July 2, 2021 (Dkt. 24), is

     INCORPORATED and ADOPTED in its entirety;

  2. The Petition for Judicial Review is GRANTED as outlined in the Report and

     Recommendation;

  3. This action is REMANDED to the Commissioner for further proceedings consistent

     with the Report and Recommendation;

  4. This Remand is to be considered a “sentence four remand,” consistent with 42

     U.S.C. § 405(g) and Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002);

  5. The Court will enter a separate judgment in favor of Petitioner in accordance with

     Civil Rule of Civil Procedure 58 and 42 U.S.C. § 405(g).


                                              DATED: August 16, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




ORDER – 2
